                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE




 ACCELERATION BAY LLC,

                   Plaintiff,

           V.                                          Civil Action No. 1: 16-cv-00453-RGA

 ACTIVISION BLIZZARD INC.,

                   Defendant.




                                     MEMORANDUM ORDER

        Presently before the Court is Defendant' s Motion to Preclude Inadmissible and

Undisclosed Damages Theories and Evidence. (D.I. 581). The Parties have briefed the issues.

(D.I. 581 , 583 , 587). For the reasons set out below, Defendant's Motion is GRANTED-IN-

PART.

  I.    BACKGROUND

           On August 29, 2018, I excluded the opinion of Plaintiffs reasonable royalty expert, Dr.

Christine Meyer, to the extent that it relied on a jury verdict from Uniloc USA, Inc. v. EA, No.

6:13-cv-00259-RWA (E.D. Tex. Dec. 15, 2014). (D.I. 578 at 27-28). This ruling led the parties

to correspond regarding Plaintiffs damages case. (See D.I. 581 at 1; D.I. 583 at 4-5). In a letter

dated September 21, 2018, Plaintiff described the evidence of damages it intends to provide at

trial. (D.I. 581-1 , Exh. 2). Plaintiff identified three royalty bases and a royalty rate of 15.5%.

(Id.). Defendant takes issue with all the evidence supporting Plaintiffs proposed reasonable

royalty.
 II.      DISCUSSION

          Reasonable royalty damages must be awarded if infringement is proven. See Dow

Chemical Co. v. Mee Industries, Inc., 341 F.3d 1370, 1381-82 (Fed. Cir. 2003) (holding that

district court erred in concluding that "no damages could be awarded, in light of the presumption

of damages when infringement is proven"). "That reasonable royalty damages must be awarded

if infringement is found, however, does not mean that the rules of evidence do not apply to

proposed testimony." AVM Techs., LLC v. Intel Corp., 927 F. Supp. 2d 139, 146 (D. Del. 2013 ).

          Plaintiff proposes to support its 15.5% royalty rate by presenting the jury with: (1) the

testimony of John Garland, Plaintiffs Vice President of Licensing; (2) the testimony of John

Ward, Plaintiffs CEO; (3) an "industry report" Plaintiff "had in its files" when researching

industry rates; and (4) a document showing a royalty Defendant pays to Microsoft. (D.I. 583 at

9-10).

       I. Testimony ofJohn Garland, Vice President of Licensing

          Plaintiff proposes that Mr. Garland will provide testimony, "based on his decades of

experience licensing intellectual property," that in his opinion "the 15. 5% starting point rate is

consistent with ... the ' high profit, low cost' nature of licensing software." (D.I. 583 at 9).

Defendant responds that Plaintiff did not offer Mr. Garland as an expert and he has not provided

an expert report. (D.I. 587 at 4). Furthermore, Defendant argues that Mr. Garland cannot offer a

lay opinion on this topic. (Id.) .

          Mr. Garland cannot properly testify about a reasonable royalty in this case. Federal Rule

of Evidence 701 precludes most opinion testimony by lay witnesses. It provides:

          If a witness is not testifying as an expert, testimony in the form of an opinion is
          limited to one that is:
                  (a) rationally based on the witness' s perception;



                                                    2
               (b) helpful to clearly understanding the witness's testimony or to
               determining a fact in issue; and
               (c) not based on scientific, technical, or other specialized knowledge
               within the scope of Rule 702.

(Fed. R. Ev. 701). An opinion on a reasonable royalty is necessarily based on specialized

knowledge. Thus, because he is not serving as an expert, Mr. Garland ' s opinion that the

appropriate reasonable royalty is 15.5% must be excluded.

       Moreover, Mr. Garland has no personal knowledge that would allow him to

testify even if reasonable royalty calculation were within the scope of admissible lay

testimony. Rule 602 provides, "A witness may testify to a matter only if evidence is

introduced sufficient to support a finding that the witness has personal knowledge of the

matter. " During his deposition, Mr. Garland stated, "I don' t know the source behind the

rate." (D.I. 584-1 , Exh. 6 at 27:25). He knew of the rate exclusively from "a discussion

with Joe Ward." (Id. at 28:11). Mr. Garland also confirmed that he has no knowledge of

prior efforts to license or sell the patents, their value to the gaming industry, or any facts

that would be relevant to their value to the gaming industry. (D.I. 587-1, Exh. 1 at 37:19-

39:21 , 53 :15-55:4, 30:12-31 :1). Thus, Mr. Garland has admitted that he has no personal

knowledge of the facts underlying the 15.5% royalty rate that would allow him to testify

on this subject.

       Accordingly, I will exclude the proposed testimony of Mr. Garland that 15.5%

would be a reasonable royalty rate.

    2. Testimony of John Ward, CEO

        Plaintiff states that Mr. Ward will testify regarding the proposed 15.5% reasonable

royalty rate. (D.I. 583 at 9-10). Plaintiff argues that Defendant failed to question Mr. Ward

about the bases for the rate. (Id. at 9). Thus, Plaintiff asserts it is not at fault for the lack of

                                                    3
record evidence of Mr. Ward ' s knowledge. (Id.). Plaintiff does not attempt to clarify Mr.

Ward' s factual knowledge of the 15.5% royalty. Defendant responds that Mr. Ward, just like

Mr. Garland, has no personal knowledge of facts relevant to a reasonable royalty.

       I agree with Defendant. Particularly persuasive support for Defendant' s position is the

undisputed fact that Mr. Ward did not work for the correct company (Boeing) at the time of the

hypothetical negotiation or any time thereafter. (D.I. 587 at 2). Moreover, Mr. Ward testified

that he has never licensed the patents, has never negotiated a royalty rate for them, and has very

little understanding of the patents' technology. (D.I. 587-1 , Exh. 2 at 223:9-23 , 233:9-21 , 286:6-

287:7, 330:1-333:3). When asked to discuss the value of the patents, he said, "they're worth

what they're worth." (Id. at 287 :1-9). Mr. Ward invoked attorney-client privilege or referenced

counsel when asked more specifically about the value of the patents, about prospective licenses,

or about any economic fact that might support a reasonable royalty. (See D.I. 587 & n.1

(summarizing Mr. Ward' s deposition, collecting instances of attorney-client privilege claims,

and listing references to counsel)). All told, Mr. Ward clearly showed during his deposition that

he has no independent knowledge of a reasonable royalty. He was not there at the right time, he

has not licensed them, he does now know the technology well, and he declined to indicate that he

had knowledge of any relevant facts.

       Accordingly, I will exclude the proposed testimony of Mr. Ward that 15.5% would be a

reasonable royalty rate.

   3. Industry Report

       Plaintiff further proposes to support its 15.5% rate with an "industry report regarding

royalty rates Acceleration Bay had in its files when researching industry rates ." (D.I. 583 at 10).




                                                  4
The "industry report" appears to be an infographic 1 produced by an entity called "Idea Buyer."

(D.I. 584, Exh. 8). It contains several colorful boxes with helpful information for a potential

patent licensor. (Id.). At the bottom of the info graphic there are a series of boxes that represent

various industries (accessories, fast food, internet, entertainment, etc.). (Id.). Each box contains

an "industry standard royalty rate[]" for that industry. (Id.). Plaintiff does not explain why this

document might be admissible or how it might be authenticated.

       Defendant argues that the "industry report" is inadmissible hearsay. 2 It is correct.

"Evidence that is properly authenticated may nonetheless be inadmissible hearsay if it contains

out-of-court statements, written or oral, that are offered for the truth of the matter asserted and do

not fall under any exception enumerated under Federal Rule of Evidence 802." United States v.

Browne, 834 F .3d 403 , 415 (3d Cir. 2016). The "industry report" consists entirely of written,

out-of-court statements. The only relevant purpose for offering it would be to prove the truth of

those statements. Thus, the document is hearsay regarding a 15.5% royalty. Plaintiff has not

argued that the "industry report" falls into an exception to the hearsay rule and I do not see any




1
  An "infographic" is "a chart, diagram, or illustration (as in a book or magazine, or on a
website) that uses graphic elements to present information in a visually striking way."
Jnfographic, Merriam-Webster, https://www.merriam-webster.com/dictionary/infographic. The
infographic discussed in this order can be found at: https://www.ideabuyer.com/news/industry-
standard-royalty-rates.
2
  Defendant makes several other valid points about the "industry report."
        Acceleration has no expert or fact witness who can explain: (1) what that
        []unidentified and un-consulted author of the document means when he or she
        says that 15.5% is the "Industry Standard Royalty Rate[]" for "Entertainment"
        (with a picture of a drama mask); (2) what real-world patent licenses, if any, went
        into that rate; or (3) why "Entertainment" applies to Activision, Boeing, and these
        patents instead of other listed rates, like "Aerospace" at 4.00%, "Internet" at
        8.20%, or "Media and Entertainment" (with a picture of a "TV") at 6.50%.
(D.I. 587 at 2).
                                                  5
exception that fits. Therefore, the document is inadmissible and Plaintiff cannot introduce it to

establish a reasonable royalty. I will exclude the industry report and opinions derived from it. 3

    4. Defendant's Agreement with Microsoft

       The final evidence Plaintiff forwards to support its 15.5% royalty are "documents

showing that [Defendant] pays a similar 15-17% royalty to Microsoft for its games." (D.I. 583 at

10 (citing D.I. 584-1 , Exh. 9)). Plaintiff does not explain how these documents might come into

the trial or why they are relevant.

       Defendant responds that Plaintiff is referring to a "Microsoft Publisher Agreement." It is

not a patent license or anything like one. Rather, it is an agreement between Defendant and

Microsoft allowing Defendant to sell games compatible with the Xbox platform and to distribute

digital content via the Xbox Game Store. (D.I. 587 at 4). The Agreement provides that

Defendant will pay Microsoft a percentage of the wholesale price of each physical Xbox game

that it produces. (D.I. 584-1 , Exh. 9). It further provides that Microsoft will pay Defendant a

percentage of the price that consumers pay for Defendant's digital content that is sold on the

Xbox Game Store. (Id.). Defendant notes that Plaintiffs damages expert "made no attempt to

tie the non-comparable Microsoft agreement to any patent royalty rate, let alone a 15 .5% rate."

(Id.). In fact, Plaintiffs damages expert said the Microsoft agreement was "not directly

comparable to a patent license." (Id. (citing Meyer Report 1111, 72)).

       The Microsoft Publisher Agreement is inadmissible because it is irrelevant. A review of

the Agreement reveals no obvious connection between it and this case. Plaintiff does not remedy




3
  The "industry report" is problematic for an additional reason. My review of the document and
its source strongly indicates to me that it is a form of advertisement. That is, its royalty rate
claims appear to be designed to draw people to do business with Idea Buyer. For this additional
reason, the document is unreliable and properly excluded.
                                                 6
this by providing an explanation of how the publishing of a video game might be comparable to

the licensing a patent. Moreover, Plaintiffs expert said it is not. Thus, I will exclude the

Microsoft Publisher Agreement for use in proving a reasonable royalty rate.

III.   CONCLUSION

       The testimony of John Garland, Plaintiffs Vice President of Licensing; the testimony of

John Ward, Plaintiffs CEO; an "industry report" Plaintiff had in its files when researching

industry rates; and a document showing a royalty Defendant pays to Microsoft are inadmissible

to prove a 15.5% royalty rate. It appears from the briefing that this is all the evidence Plaintiff

has to support the 15.5% royalty rate. Thus, the 15.5% royalty rate and bases associated with it

are effectively precluded as well.

       I do not agree with Defendant that it is appropriate, at this point, entirely to preclude

Plaintiff from presenting a damages case. Of course, whether Plaintiff can put together an

admissible damages case is another question.

       Thus, Defendant' s Motion to Preclude Inadmissible and Undisclosed Damages Theories

and Evidence (D.I. 581) is GRANTED-IN-PART.



       IT IS SO ORDERED this         J1   day of October 2018.




                                                  7
